Name: Council Directive 90/657/EEC of 4 December 1990 on transitional measures applicable in Germany in the context of the harmonization of technical rules
 Type: Directive
 Subject Matter: international trade;  political geography;  technology and technical regulations;  international security;  European construction
 Date Published: 1990-12-17

 Avis juridique important|31990L0657Council Directive 90/657/EEC of 4 December 1990 on transitional measures applicable in Germany in the context of the harmonization of technical rules Official Journal L 353 , 17/12/1990 P. 0065 - 0072 Finnish special edition: Chapter 13 Volume 20 P. 0035 Swedish special edition: Chapter 13 Volume 20 P. 0035 COUNCIL DIRECTIVE of 4 December 1990 on transitional measures applicable in Germany in the context of the harmonization of technical rules (90/657/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission(1), In cooperation with the European Parliament(2), Having regard to the opinion of the Economic and Social Committee(3), Whereas the Community has adopted, with regard to the placing on the market and the use of products, a set of rules which are binding on all the Member States and on all economic operators; Whereas from the date of German unification, Community law will be automatically applicable in the territory of the former German Democratic Republic; whereas such application may give rise to difficulties owing to the level of development of the local economy; Whereas under Article 8c of the Treaty the Commission is to take into account the extent of the effort that certain economies showing differences in development will have to sustain during the period of establishment of the internal market; whereas the derogations that the Commission may propose to that end must be temporary and must cause the least possible disturbance to the functioning of the common market; whereas they must not, however, have the effect of jeopardizing the health and safety of consumers; Whereas the level of information available on the situation regarding the rules and regulations in force and regarding industry in the territory of the former German Democratic Republic is such that it is not possible to establish definitively the extent of the derogations; whereas, so that account can be taken of developments in that situation, a simplified procedure must be set up in accordance with the third indent of Article 145 of the Treaty for the purpose of adjusting and administering the derogations, HAS ADOPTED THIS DIRECTIVE: Article 1 1. By way of derogation from the Directives listed in Annexes A and B, the Federal Republic of Germany is authorized to maintain in force in the territory of the former German Democratic Republic the existing rules and regulations in respect of products which have been or which are manufactured there, on condition that this does not affect the placing on the market and the free movement in that territory of products complying with the said Directives. 2. This authorization shall be applicable to the Directives referred to in Annex A until 31 December 1992; in the case of the Directives referred to in Annex B, it shall apply under the conditions laid down in that Annex. 3. The German authorities may extend the derogations provided for in paragraphs 1 and 2 to include products covered by the agreements referred to in Annexes I and II to Council Regulation (EEC) No 3568/90(4). Such measures shall be taken within the limits of the maximum quantities and values laid down in the said agreements and to satisfy the market requirements of the former German Democratic Republic. Article 2 1. Without prejudice to paragraph 2, Member States shall ensure, in the context of product conformity checking procedures, that products which qualify for a derogation under Article 1 are not placed on markets other than that of the former German Democratic Republic. 2. The Federal Republic of Germany shall take all measures necessary to ensure that products not complying with the Directives referred to in Article 1 are not placed on the market in the territory of the Community other than the territory of the former German Democratic Republic; such measures shall be compatible with the Treaty, and in particular with the objectives of Article 8a, and shall not give rise to any additional controls or formalities at frontiers between Member States. 3. Any Member State may refer any difficulties to the Commission. The Commission shall, as a matter of urgency, examine the question and submit its conclusions, possibly accompanied by appropriate measures. Such measures shall be adopted according to the procedure laid down in Article 5. Article 3 1. The rules and regulations whose maintenance in force is authorized under Article 1 and the control measures taken pursuant to Article 2 shall be notified to the Commission no later than the date on which the interim measures adopted pursuant to Directive 90/476/EEC(5) are replaced by transitional measures and at any rate no later than 31 December 1990. Such rules, regulations and control measures as are notified to the Commission shall be immediately published in the Official Journal of the European Communities. 2. The Federal Republic of Germany shall report on the application of the measures taken pursuant to this Directive on 31 December 1991, 1992 and 1995. The report shall be forwarded to the Commission, which shall communicate it to the other Member States and the European Parliament. Article 4 1. Adjusting measures to fill obvious loopholes and to make technical adjustments to those provided for in this Directive may be adopted in accordance with the procedure laid down in Article 5. 2. Adjustments must be designed to ensure coherent application of Community rules in the sector covered by this Directive in the territory of the former German Democratic Republic, with due regard for the specific circumstances in that territory and the special difficulties involved in the application of those rules. They must be consistent with the principles of those rules, and be closely related to one of the derogations provided for by this Directive. 3. The measures referred to in paragraph 1 shall be adopted not later than 31 December 1992. Their applicability shall be limited to the same period; however, where this Directive sets later time limits for derogations, those time limits shall apply. Article 5 For the purposes of Article 2 (3) and Article 4, the Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by a representative of the Commission. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The Chairman shall not vote. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on expiry of a period of one month from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 6 This Directive is addressed to the Member States. Done at Brussels, 4 December 1990. For the CouncilThe PresidentG. DE MICHELIS (1)OJ No L 266, 28. 9. 1990, p. 4, as amended on 25 October 1990 and 28 November 1990. (2)Opinion delivered on 24 October 1990 (not yet published in the Official Journal) and Decision of 21 November 1990 (not yet published in the Official Journal). (3)Opinion delivered on 20 November 1990 (not yet published in the Official Journal). (4)See page 1 of this Official Journal. (5)OJ No L 266, 28. 9. 1990, p. 1. ANNEX A 1. FOODSTUFFS 1.Council Directive of 23. 10. 1962 Colouring matters Date of adoption: 23. 10. 1962 OJ No 115, 11. 11. 1962, p. 2645/62 Council Directive 65/469/EEC First amendment to the Directive of 23. 10. 1962 Date of adoption: 25. 10. 1965 OJ No 178, 26. 10. 1965, p. 2793/65 Council Directive 81/20/EEC Seventh amendment to the Directive of 23. 10. 1962 Date of adoption: 20. 1. 1981 OJ No L 43, 14. 2. 1981, p. 11 2.Council Directive 64/54/EEC Preservatives Date of adoption: 5. 11. 1963 OJ No 12, 27. 1. 1964, p. 161/64 Council Directive 71/160/EEC Amendment to Directive 64/54/EEC Date of adoption: 30. 3. 1971 OJ No L 87, 17. 4. 1971, p. 12 Council Directive 14/62/EEC Ninth amendment to Directive 64/54/EEC Date of adoption: 17. 12. 1973 OJ No L 38, 11. 12. 1974, p. 29 Council Directive 74/394/EEC Tenth amendment to Directive 64/54/EEC Date of adoption: 22. 7. 1974 OJ No L 208, 30. 7. 1974, p. 25 Council Directive 76/462/EEC Eleventh amendment to Directive 64/54/EEC Date of adoption: 4. 5. 1976 OJ No L 126, 14. 5. 1976, p. 31 3.Council Directive 65/66/EEC Preservatives criteria of purity Date of adoption: 26. 1. 1965 OJ No 22, 9. 2. 1965, p. 373/65 Council Directive 67/428/EEC First amendment to Directive 65/66/EEC Date of adoption: 27. 6. 1967 OJ No L 148, 11. 7. 1967, p. 10 Council Directive 76/463/EEC Second amendment to Directive 65/66/EEC Date of adoption: 4. 5. 1976 OJ No L 126, 14. 5. 1976, p. 33 Council Directive 86/604/EEC Third amendment to Directive 65/66/EEC Date of adoption: 8. 12. 1986 OJ No L 352, 13. 12. 1986, p. 45 Council Directive 67/427/EEC Use of certain preservatives for the surface treatment of citrus fruit and the control measures to be used for the qualitative and quantitative analysis of preservatives in and on citrus fruit Date of adoption: 27. 6. 1967 OJ No L 148, 11. 7. 1967, p. 1 4.Council Directive 70/357/EEC Antioxidants Date of adoption: 13. 7. 1970 OJ No L 157, 18. 7. 1970, p. 31 5.Council Directive 78/664/EEC Antioxidants criteria of purity Date of adoption: 25. 7. 1978 OJ No L 223, 14. 8. 1978, p. 30 Council Directive 82/712/EEC First amendment to Directive 78/664/EEC Date of adoption: 18. 10. 1982 OJ No L 297, 23. 10. 1982, p. 31 6.Council Directive 73/241/EEC Cocoa and chocolate products Date of adoption: 24. 7. 1973 OJ No L 228, 16. 8. 1973, p. 23 Council Directive 75/155/EEC Third amendment to Directive 73/241/EEC Date of adoption: 4. 3. 1975 OJ No L 64, 11. 3. 1975, p. 21 Council Directive 76/628/EEC Fourth amendment to Directive 73/241/EEC Date of adoption: 20. 7. 1976 OJ No L 223, 16. 8. 1976, p. 1 Council Directive 78/609/EEC Fifth amendment to Directive 73/241/EEC Date of adoption: 29. 6. 1978 OJ No L 197, 22. 7. 1978, p. 10 Council Directive 80/608/EEC Seventh amendment to Directive 73/241/EEC Date of adoption: 30. 6. 1980 OJ No L 170, 3. 7. 1980, p. 33 Council Directive 89/344/EEC Amendment of Directive 73/241/EEC Date of adoption: 3. 5. 1989 OJ No L 142, 25. 5. 1989, p. 19 7.Council Directive 74/329/EEC Emulsifiers, stabilizers, thickeners and gelling agents Date of adoption: 18. 6. 1974 OJ No L 189, 12. 7. 1974, p. 1 Council Directive 78/612/EEC First amendment to Directive 74/329/EEC Date of adoption: 29. 6. 1978 OJ No L 197, 22. 7. 1978, p. 22 Council Directive 80/597/EEC Second amendment to Directive 74/329/EEC Date of adoption: 29. 5. 1980 OJ No L 155, 23. 6. 1980, p. 23 Council Directive 86/102/EEC Fourth amendment to Directive 74/329/EEC Date of adoption: 24. 3. 1986 OJ No L 88, 3. 4. 1986, p. 40 8.Council Directive 78/663/EEC Emulsifiers, stabilizers, thickeners and gelling agents criteria of purity Date of adoption: 25. 7. 1978 OJ No L 223, 14. 8. 1978, p. 7 Council Directive 82/504/EEC Amendment of Directive 78/663/EEC Date of adoption: 12. 7. 1982 OJ No L 230, 5. 8. 1982, p. 35 9.Council Directive 77/436/EEC Coffee extracts and chicory extracts Date of adoption: 27. 6. 1977 OJ No L 172, 12. 7. 1977, p. 20 Council Directive 85/573/EEC Amendment of Directive 77/436/EEC Date of adoption: 19. 12. 1985 OJ No L 372, 31. 12. 1985, p. 22 10.Council Directive 78/142/EEC Materials and articles which contain vinyl chloride monomer Date of adoption: 30. 1. 1978 OJ No L 44, 15. 2. 1978, p. 15 11.Council Directive 79/112/EEC Labelling and presentation Date of adoption: 18. 12. 1978 OJ No L 33, 8. 2. 1979, p. 1 Council Directive 86/197/EEC Amendment of Directive 79/112/EEC Date of adoption: 26. 5. 1986 OJ No L 144, 29. 5. 1986, p. 38 Council Directive 89/395/EEC Amendment of Directive 79/112/EEC Date of adoption: 14. 7. 1989 OJ No L 186, 30. 6. 1989, p. 17 12.Council Directive 80/777/EEC Mineral waters Date of adoption: 15. 7. 1980 OJ No L 229, 30. 8. 1980, p. 1 13.Council Directive 89/107/EEC Additives Date of adoption: 21. 12. 1988 OJ No L 40, 11. 2. 1989, p. 27 14.Council Directive 82/711/EEC Migration of the constituents of plastic materials and articles Date of adoption: 18. 10. 1982 OJ No L 297, 23. 10. 1982, p. 26 Council Directive 85/572/EEC List of stimulants to be used for testing migration of the constituents of plastic materials and articles intended to come into contact with foodstuffs Date of adoption: 19. 12. 1985 OJ No L 372, 31. 12. 1985, p. 14 15.Council Directive 83/417/EEC Lactoproteins caseins and caseinates Date of adoption: 25. 7. 1983 OJ No L 237, 26. 8. 1983, p. 25 16.Council Directive 84/500/EEC Ceramic articles Date of adoption: 15. 10. 1984 OJ No L 277, 20. 10. 1984, p. 12 17.Council Directive 85/591/EEC Methods of sampling and analysis Date of adoption: 20. 12. 1985 OJ No L 372, 31. 12. 1985, p. 50 18.Council Directive 83/229/EEC Materials and articles made of regenerated cellulose film Date of adoption: 25. 4. 1983 OJ No L 123, 11. 5. 1983, p. 31 19.Council Directive 88/344/EEC Extraction solvents Date of adoption: 13. 6. 1988 OJ No L 157, 24. 6. 1988, p. 28 20.Council Directive 88/388/EEC Flavourings Date of adoption: 22. 6. 1988 OJ No L 184, 15. 7. 1988, p. 61 21.Council Directive 89/108/EEC Quick-frozen foodstuffs Date of adoption: 21. 12. 1988 OJ No L 40, 11. 12. 1989, p. 34 22.Council Directive 89/396/EEC Indications or marks identifying the lot to which a foodstuff belongs Date of adoption: 14. 6. 1989 OJ No L 186, 30. 5. 1989, p. 21 23.Council Directive 89/398/EEC Foodstuffs intended for particular nutritional uses Date of adoption: 3. 5. 1989 OJ No L 186, 30. 5. 1989, p. 27 2. CHEMICAL SUBSTANCES AND PREPARATIONS 1.Council Directive 73/173/EEC (superseded from 7. 6. 1991 by 88/379/EEC) Classification, packaging and labelling of dangerous substances (solvents) Date of adoption: 4. 6. 1973 OJ No L 189, 11. 7. 1973, p. 7 Council Directive 80/781/EEC(superseded from 7. 6. 1991 by 88/379/EEC) Amendment of Directive 73/173/EEC Date of adoption: 22. 7. 1980 OJ No L 229, 30. 8. 1980, p. 57 Council Directive 82/473/EEC (superseded from 7. 6. 1991 by 88/379/EEC) Adaptation to technical progress of Directive 73/173/EEC Date of adoption: 10. 6. 1982 OJ No L 213, 21. 7. 1982, p. 17 2.Council Directive 73/404/EEC Detergents Date of adoption: 22. 11. 1973 OJ No L 347, 17. 12. 1973, p. 51 Council Directive 82/242/EEC First amendment to Directive 73/404/EEC relating to methods of testing the biodegradability of non-ionic surfactants Date of adoption: 31. 3. 1982 OJ No L 109, 22. 4. 1982, p. 1 Council Directive 86/94/EEC Second amendment to Directive 73/404/EEC Date of adoption: 10. 3. 1986 OJ No L 80, 25. 3. 1986, p. 51 3.Council Directive 73/405/EEC Methods of testing the biodegradability of anionic surfactants Date of adoption: 22. 11. 1973 OJ No L 347, 17. 12. 1973, p. 53 Council Directive 82/243/EEC Amendment of Directive 73/405/EEC Date of adoption: 31. 3. 1982 OJ No L 109, 22. 4. 1982, p. 18 4.Council Directive 76/769/EEC Restrictions on the marketing and use of certain dangerous substances and preparations Date of adoption: 27. 7. 1976 OJ No L 262, 27. 9. 1976, p. 201 Council Directive 79/663/EEC Supplement to the first amendment to Directive 76/769/EEC (extension of the list of restrictions) Date of adoption: 24. 7. 1979 OJ No L 197, 3. 8. 1979, p. 37 Council Directive 82/806/EEC Second amendment (benzene) to Directive 76/769/EEC Date of adoption: 22. 11. 1982 OJ No L 339, 1. 12. 1982, p. 55 Council Directive 82/828/EEC Third amendment (PCT) to Directive 76/769/EEC Date of adoption: 3. 12. 1982 OJ No L 350, 10. 12. 1982, p. 34 Council Directive 83/264/EEC Fourth amendment to Directive 76/769/EEC Date of adoption: 16. 5. 1983 OJ No L 147, 6. 6. 1973, p. 9 Council Directive 83/478/EEC Fourth amendment to Directive 76/769/EEC Date of adoption: 19. 9. 1983 OJ No L 263, 24. 9. 1983, p. 33 Council Directive 85/467/EEC Sixth amendment (PCBS/PCTS) to Directive 76/769/EEC Date of adoption: 1. 10. 1985 OJ No L 269, 11. 10. 1985, p. 56 Council Directive 85/610/EEC Seventh amendment (asbestos) of Directive 76/769/EEC Date of adoption: 20. 12. 1985 OJ No L 375, 31. 12. 1985, p. 1 Council Directive 89/677/EEC Eighth amendment to Directive 76/769/EEC Date of adoption: 21. 12. 1989 OJ No L 398, 30. 12. 1989, p. 19 5.Council Directive 77/728/EEC (superseded from 7. 6. 1991 by Directive 88/379/EEC) Classification, packaging and labelling of paints, varnishes, printing inks, adhesives and similar products Date of adoption: 7. 11. 1977 OJ No L 303, 28. 11. 1977, p. 23 Council Directive 83/265/EEC (superseded from 7. 6. 1991 by Directive 88/379/EEC) Amendment to Directive 77/728/EEC Date of adoption: 16. 5. 1983 OJ No L 147, 6. 6. 1983, p. 11 Council Directive 86/508/EEC (superseded from 7. 6. 1991 by Directive 88/379/EEC) Second adaptation to technical progress of Directive 77/728/EEC Date of adoption: 7. 10. 1986 OJ No L 295, 18. 10. 1986, p. 31 6.Council Directive 78/631/EEC Classification, packaging and labelling of dangerous substances (pesticides) Date of adoption: 26. 6. 1978 OJ No L 206, 29. 7. 1978, p. 13 Council Directive 81/187/EEC Amendment of Directive 78/631/EEC Date of adoption: 23. 6. 1981 OJ No L 88, 2. 4. 1981, p. 29 7.Council Directive 88/379/EEC Approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations Date of adoption: 7. 6. 1988 OJ No L 187, 16. 7. 1988, p. 14 3. PHARMACEUTICAL PRODUCTS 1.Chapter IV of Council Directive 75/319/EEC Approximation of the provisions laid down by law, regulation, or administrative action relating to proprietary medicinal products Date of adoption: 20. 5. 1975 OJ No L 147, 9. 6. 1975, p. 13 2.Chapter V of Council Directive 81/851/EEC Approximation of the laws of the Member States relating to veterinary medicinal products Date of adoption: 28. 9. 1981 OJ No L 317, 6. 11. 1981, p. 1 4. COSMETICS 1.Council Directive 76/768/EEC Cosmetic products Date of adoption: 27. 7. 1976 OJ No L 262, 27. 9. 1976, p. 169 Council Directive 79/661/EEC First amendment to Directive 76/768/EEC Date of adoption: 24. 7. 1979 OJ No L 192, 31. 7. 1979, p. 35 Council Directive 82/368/EEC Second amendment to Directive 76/768/EEC Date of adoption: 17. 5. 1982 OJ No L 167, 15. 6. 1982, p. 1 Council Directive 83/574/EEC Third amendment to Directive 76/768/EEC Date of adoption: 26. 10. 1983 OJ No L 332, 28. 11. 1983, p. 38 Council Directive 88/667/EEC Fourth amendment to Directive 76/768/EEC Date of adoption: 21. 12. 1988 OJ No L 382, 31. 12. 1988, p. 46 Council Directive 89/679/EEC Fifth amendment to Directive 76/768/EEC Date of adoption: 21. 12. 1989 OJ No L 398, 30. 12. 1989, p. 25 5. TELECOMMUNICATIONS Council Directive 87/372/EEC Public pan-European cellular digital land-base mobile communications frequency bands Date of adoption: 25. 6. 1987 OJ No L 196, 17. 7. 1987, p. 85 6. MACHINERY AND ELECTRICAL EQUIPMENT 1.Council Directive 86/295/EEC Roll-over protective structures (ROPS) for certain construction plant Date of adoption: 25. 5. 1986 OJ No L 186, 8. 7. 1986, p. 1 2.Council Directive 86/296/EEC Falling-object protective structures (FOPS) for certain construction plant Date of adoption: 26. 5. 1986 OJ No L 186, 8. 7. 1986, p. 10 3.Council Directive 86/663/EEC Self-propelled industrial trucks Date of adoption: 22. 12. 1986 OJ No L 384, 31. 12. 1986, p. 12 4.Council Directive 82/130/EEC Electrical equipment for use in potentially explosive atmospheres in mines susceptible to firedamp Date of adoption: 15. 2. 1982 OJ No L 59, 2. 3. 1982, p. 10 7. TEXTILES 1.Council Directive 71/307/EEC Textile names Date of adoption: 26. 7. 1971 OJ No L 185, 16. 8. 1971, p. 16 Council Directive 75/36/EEC First amendment to Directive 71/307/EEC Date of adoption: 17. 12. 1974 OJ No L 14, 20. 1. 1975, p. 15 Council Directive 83/623/EEC Second amendment to Directive 71/307/EEC Date of adoption: 25. 11. 1983 OJ No L 353, 15. 12. 1983, p. 8 2.Council Directive 72/276/EEC Methods for the quantitative analysis of binary textile fibre mixtures Date of adoption: 17. 7. 1972 OJ No L 173, 31. 7. 1972, p. 1 Council Directive 81/75/EEC Amendment to Directive 72/276/EEC Date of adoption: 17. 2. 1981 OJ No L 57, 4. 3. 1981, p. 23 3.Council Directive 73/44/EEC Methods for the quantitative analysis of ternary textile fibre mixtures Date of adoption: 26. 2. 1973 OJ No L 83, 30. 3. 1973, p. 1 8. PREPACKAGES Council Directive 75/106/EEC, as last amended by Directive 89/676/EEC Making-up by volume of certain prepackaged liquids Date of adoption: 19. 12. 1974 OJ No L 42, 15. 2. 1975, p. 1 and as regards the 0,70 cl packages referred to at points 1(a) and 2(a) of Annex III. Date of adoption: 21. 12. 1989 OJ No L 398, 30. 12. 1989, p. 18 9. CRYSTAL GLASS Council Directive 69/495/EEC Crystal glass Date of adoption: 15. 12. 1969 OJ No L 326, 29. 12. 1969, p. 36 10. TOBACCO PRODUCTS 1.Council Directive 89/622/EEC Labelling of tobacco products Date of adoption: 13. 11. 1989 OJ No L 357, 8. 12. 1989, p. 1 2.Council Directive 90/239/EEC Maximum tar yield of cigarettes Date of adoption: 17. 5. 1990 OJ No L 137, 30. 5. 1990, p. 36 ANNEX B Council Directive 75/319/EEC Approximation of provisions laid down by law, regulation or administrative action relating to proprietary medicinal products Date of adoption: 20. 5. 1975 OJ No L 147, 9. 6. 1975, p. 13 The provisions of this Directive, other than those of Chaper IV, are being applied progressively to medicinal products placed on the market under previous provisions so that all products will have been reviewed by 31 December 1995. Council Directive 81/851/EEC Approximation of the laws of the Member States relating to veterinary medicinal products Date of adoption: 28. 9. 1981 OJ No L 317, 6. 11. 1981, p. 1 The provisions of this Directive, other than those of Chaper V, are being applied progressively to medicinal products placed on the market under previous provisions so that all products will have been reviewed by 31 December 1995.